Citation Nr: 0109753	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  83-14 591	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1944 to March 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1982 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied a 
TDIU rating.  In November 1983, the Board remanded the 
veteran's claim to the RO for additional development of the 
record.  In December 1984, the Board denied a TDIU rating.  
In September 2000, the Board determined that its December 
1984 decision denying a TDIU rating was not clearly and 
unmistakably erroneous.  

In January 2001, the Vice Chairman of the Board ordered 
reconsideration of the December 1984 Board decision under the 
authority granted to the Chairman of the Board in 38 U.S.C.A. 
§ 7103(b) (West 1991 & Supp. 2000).  This decision by the 
reconsideration panel replaces the December 1984 Board 
decision on the merits. 

The veteran submitted an October 2000 Motion for 
Reconsideration of the Board's September 2000 decision.  As 
this decision by the reconsideration panel replaces the 
December 1984 decision, the question of whether there was 
clear and unmistakable error in the December 1984 decision -- 
which was the subject of the Board's September 2000 decision 
-- and the motion for reconsideration of the September 2000 
decision are both moot.  


FINDINGS OF FACT

1.  For the period between July 20, 1981 and November 2, 
1995, the veteran had a combined 90 percent rating based on 
amputation of the left thigh at the distal third due to 
shrapnel wounds, rated 60 percent disabling; residuals of 
shrapnel wounds of the left arm, damage to Muscle Group III, 
rated 20 percent disabling; incomplete paralysis of the left 
radial nerve due to shrapnel wounds, rated 20 percent 
disabling; residuals of shrapnel wounds of the right thigh, 
Muscle Group XIII with retained foreign bodies, rated 10 
percent disabling; incomplete paralysis of the right sciatic 
nerve due to shrapnel wounds, sensory changes only, rated 10 
percent disabling; traumatic arthritis of the lumbosacral 
spine, rated 10 percent disabling; and traumatic arthritis of 
the right knee, rated 10 percent disabling.

2.  Currently and since November 2, 1995, the veteran has a 
100 percent schedular evaluation plus an additional 50 
percent combined rating for his service-connected 
disabilities on the basis of left distal third thigh 
amputation residuals and left (minor) arm shell fragment 
wound residuals with Muscle Group III and radial nerve 
injuries evaluated as 100 percent disabling; right knee 
traumatic arthritis evaluated as 20 percent disabling; right 
sciatic nerve shell fragment wound residuals evaluated 20 
percent disabling; right thigh shell fragment wound residuals 
with Muscle Group XIII injury evaluated as 10 percent 
disabling; and lumbar spine traumatic arthritis evaluated as 
10 percent disabling. 

3.  The veteran has a college degree.  

4.  The veteran has occupational experience as a public 
accountant.  

5.  The veteran last worked on a full-time basis in 1982.  

6.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSION OF LAW

A TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2000).  The provisions of 38 C.F.R. § 4.16(a) (2000), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  

For part of the period under consideration, the veteran meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  For the 
period between July 20, 1981 and November 2, 1995, the 
veteran had a combined 90 percent rating based on amputation 
of the left thigh at the distal third due to shrapnel wounds, 
rated 60 percent disabling; residuals of shrapnel wounds of 
the left arm, damage to Muscle Group III, rated 20 percent 
disabling; incomplete paralysis of the left radial nerve due 
to shrapnel wounds, rated 20 percent disabling; residuals of 
shrapnel wounds of the right thigh, Muscle Group XIII with 
retained foreign bodies, rated 10 percent disabling; 
incomplete paralysis of the right sciatic nerve due to 
shrapnel wounds, sensory changes only, rated 10 percent 
disabling; traumatic arthritis of the lumbosacral spine, 
rated 10 percent disabling; and traumatic arthritis of the 
right knee, rated 10 percent disabling.

Currently, and since November 2, 1995, the veteran has had a 
100 percent schedular rating plus an additional 50 percent 
combined rating.  Thus, from the effective date of the 100 
percent schedular rating, the veteran would not meet the 
criteria for a TDIU rating, which is assigned when the 
schedular rating is less than total.  Service connection is 
currently in effect for left distal third thigh amputation 
residuals and left (minor) arm shell fragment wound residuals 
with Muscle Group III and radial nerve injuries evaluated as 
100 percent disabling; right knee traumatic arthritis 
evaluated as 20 percent disabling; right sciatic nerve shell 
fragment wound residuals evaluated 20 percent disabling; 
right thigh shell fragment wound residuals with Muscle Group 
XIII injury evaluated as 10 percent disabling; and lumbar 
spine traumatic arthritis evaluated as 10 percent disabling. 

As the veteran meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), the question is whether he is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In this regard, the Board 
notes that the veteran has a college degree.  He has 
occupational experience as an accountant.  He reports last 
working on a full-time basis in 1982.  

In November 1981, the veteran reported that: he had worked 
for over thirty years in public accounting; his physical 
health had been declining in recent years; he had made recent 
attempts to work, but became totally exhausted after only two 
to three hours; his physicians had informed him that his 
multiple disabilities could cause complete exhaustion; and 
his deteriorating physical condition had severely impaired 
his ability to work since April 1981.  He described physical 
activities that he was required to perform when working as an 
accountant.  This information is essentially consistent with 
the information he provided in his May 1982 Income-Net Worth 
and Employment Statement (VA Form 21-527) and his December 
1995 Veterans Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940).  A January 1984 VA Social 
and Industrial Survey relates that the veteran had a 90 
percent combined rating for his service-connected disorders; 
had ceased his accounting practice due to his deteriorating 
physical condition which rendered him unable to perform the 
physical tasks required of accountants; and had been awarded 
Social Security Administration (SSA) disability benefits in 
June 1982.  The VA examiner commented that: the veteran had a 
good work history; had a good knowledge of his physical 
condition; did not exaggerate as to his physical condition; 
and would work if his physical condition permitted it.

Moreover, the medical evidence of record supports the 
conclusion that the veteran's service-connected disabilities 
prevent him from securing or following a substantially 
gainful occupation.  A May 1982 VA orthopedic evaluation 
conveys that the veteran was "extensively damaged by missile 
metal" and had ceased his accounting practice due to his 
poor health.  The VA physician commented that the veteran was 
"about as severely damaged as he can be, to get about."  

An April 1984 physical evaluation from Robert E. Finelli, 
M.D, conveys that the veteran exhibited a left above the knee 
leg amputation; a partial right sciatic nerve lesion; and 
almost complete paralysis of the left ulnar and radial 
nerves.  Dr. Finelli concluded that the veteran would qualify 
for a 100 percent disability rating. 

The veteran has significant service-connected disabilities.  
Examining physicians and the SSA have determined that the 
veteran's service-connected disabilities have left him 
totally disabled and unable to continue his public accounting 
practice.  Therefore, the Board concludes that the veteran's 
service-connected disabilities render him unable to secure 
and follow substantially gainful employment consistent with 
his education and work experience.  Accordingly, a total 
rating for compensation purposes based on individual 
unemployability is granted.  



ORDER

A total rating for compensation purposes based on individual 
unemployability is granted subject to the laws and 
regulations governing the award of monetary benefits.  



			
	MARY GALLAGHER	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals



			
	C. P. RUSSELL	MICHAEL D. LYON
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

 

